DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance.  Claims 1-9 are allowed over the prior art.
The closest cited prior art references of record is US 4,708,989 to Broussoux et al. and 4,578,442 to Ohigashi et al.
Broussoux et al. disclose a dielectric film formed from a polymer alloy comprising a first VDF/TrFE copolymer comprising 60 mol% VDF and 40 mol% TrFE and a second VDF/TrFE copolymer comprising 70 mol% of VDF and 30 mol% TrFE (abstract, col. 1 line 65-col. 2 line 11, claims 1-10). Broussoux et al. do not reasonably teach or suggest a film formed from a polymer composition comprising two VDF/TrFE copolymers wherein one of the copolymers comprises from 82 to 90 mol% of VDF and from 10 to 18 mol% of TrFE while the other copolymer comprises from 60 to 82 mol% of VDF and from 18 to 40 mol% of TrFE and wherein the film has a residual polarization and an electrochemical coupling coefficient which is higher than either of the two VDF/TrFE copolymer components of the film.  Broussoux et al. also do not reasonably teach or suggest a method of making a film from a solution comprising a solvent and a polymer composition comprising two VDF/TrFE copolymers wherein one of the copolymers comprises from 82 to 90 mol% of VDF and from 10 to 18 mol% of TrFE while the other copolymer comprises from 60 to 82 mol% of VDF and from 18 to 40 mol% of TrFE. 
Ohigashi et al. disclose a piezoelectric film formed from a polymer composition two VDF/TrFE copolymer wherein one copolymer comprises 72 mol% of VDF (and 28 mol% TrFE) and the other copolymer comprises 79 mol% of VDF (and 21 mol% TrFE). Ohigashi et al. do not teach or suggest a film formed from a polymer composition comprising two VDF/TrFE copolymers wherein one of the copolymer comprises 82 to 90 mol% of VDF while at the same time having a residual polarization and an electrochemical coupling coefficient of the composition of the film is greater than that of either of the two copolymers alone. Ohigashi et al. also do not reasonably teach or suggest a method of making a film from a solution comprising a solvent and a polymer composition comprising two VDF/TrFE copolymers wherein one of the copolymers comprises from 82 to 90 mol% of VDF and from 10 to 18 mol% of TrFE while the other copolymer comprises from 60 to 82 mol% of VDF and from 18 to 40 mol% of TrFE.
In light of the deficiencies of the above described cited prior art references, the instantly claimed film and method of making a film are viewed to be both novel and nonobvious over the cited prior art of record. Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782